United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2292
                                  ___________

John E. Ampleman; Noel F.                *
Ampleman,                                *
                                         *
              Appellants,                *
                                         *
       v.                                *
                                         * Appeal from the United States
Janet Schweiss, individually and in      * District Court for the Eastern
her official capacity as a caseworker    * District of Missouri.
for the Missouri Division of Family      *
Services; George Ann Cooper,             *
individually and in her official         * [UNPUBLISHED]
capacity as a caseworker for the         *
Missouri Division of Family              *
Services; Missouri Division of           *
Family Services,                         *
                                         *
              Appellees.                 *
                                    ___________

                         Submitted: February 21, 2001
                             Filed: February 27, 2001
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
      John and Noel Ampleman appeal the district court’s1 adverse grant of summary
judgment in their action alleging due process violations, abuse of process, and
malicious prosecution. After de novo review, see Schuver v. MidAm. Energy Co., 154
F.3d 795, 799 (8th Cir. 1998), we agree with the district court, for the reasons
explained in its order, that the Amplemans’ action was time-barred.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                         2